Citation Nr: 0920761	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-16 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
claimed undifferentiated schizophrenia.  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his friends



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to December 
1969.  

This matter most recently came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1976 rating 
decision by the RO that denied a claim to reopen the issue of 
service connection for a nervous condition.  

The Board determined, as part of its September 1977 decision, 
that new and material evidence had not been submitted 
sufficient to reopen the Veteran's claim.  

A July 2003 RO determined that sufficient evidence had not 
been submitted to reopen the claim.  

The Veteran has testified at a hearing conducted by a Hearing 
Officer at the RO.  A transcript of the hearing testimony 
(transcript) is associated with the claim file.  

The matter of a TDIU rating is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the Veteran of any further action required on his 
part.  



FINDINGS OF FACT

1.  A September 1977 decision of the Board denied the 
Veteran's claim of service connection for a nervous disorder.  

2.  The evidence submitted since the September 1977 Board 
decision, when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for chronic 
undifferentiated schizophrenia, and raises a reasonable 
possibility of substantiating the claim.  

3.  The Veteran is not shown by clear and unmistakable 
evidence to have manifested a chronic schizophrenic disease 
process prior to entering service.  

4.  The currently demonstrated chronic schizophrenia is shown 
as likely as not to have had its clinical onset during the 
Veteran's period of active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the previously denied claim of service connection for chronic 
undifferentiated schizophrenia.  38 U.S.C.A. §§ 5103, 
5103A(d)(2)(f), 5108, 7104 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.156(a), 3.159 (2008).  

2.  As the presumption of soundness at entry into service is 
not rebutted, chronic schizophrenia did not exist prior to 
the Veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by undifferentiated schizophrenia is 
due to disease that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

However, given the favorable action taken hereinbelow, the 
Board finds that further discussion of VCAA is not required 
at this point.  


New and Material Evidence

Generally, a claim that has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  


Factual Basis

The evidence associated with the claims folder since the 
September 1977 Board decision includes private and VA medical 
records and the testimony proffered by the Veteran in support 
of the claim.  

The claim of service connection for a nervous disorder was 
first denied in a March 1971 decision by the Board on the 
basis that the variously diagnosed psychiatric disorder had 
been present prior to service and had not increased in 
disability therein.  

In May 2003, the Veteran applied to reopen the claim of 
service connection.  In July 2003, the RO determined that new 
and material evidence had not been submitted.  

A January 1995 private medical record shows that a physician 
opined that the Veteran had been totally disabled by chronic 
schizophrenic disorder since leaving the Army in 1969.  The 
physician had treated the Veteran intermittently since 1983.  

A March 1996 letter on file from a private medical statement 
opined that the Veteran should never have been admitted into 
the military due to his inadequate personality with numerous 
schizoid features.  He noted that, prior to service, he was 
unable to perform sequential acts, such as driving a stick 
shift car or working an electronic cash register.  In the 
service, the Veteran also could not march in step and had to 
repeat basic training.  The private health care provider 
included a diagnosis of aggravation of a pre-existing 
personality disorder with schizoid features.  

The Veteran was afforded a VA examination in September 1999; 
his claims file was not available to the examiner.  Chronic 
undifferentiated schizophrenia was diagnosed.  

The Veteran testified in February 2006 that he complained of 
nervous problems while in the military.  See page two of 
transcript.  A friend who had known him since childhood 
reported noticing a change after his service separation.  Id.  

The Board here notes that earlier medical evidence had 
included a March 1968 letter from a private physician, who 
opined that the Veteran had a psychoneurosis with a resolved 
"oedipal complex."  

The March 1968 pre-induction examination report includes a 
finding of non-disabling psychoneurosis and anxiety.  A March 
1968 clinical record includes a notation of documented 
psychoneurosis.  The physician commented that there was no 
evidence of a disabling neuropsychiatric symptom.  

A pre-service letter dated in April 1968, from Dr. I.I.L., 
noted that he had evaluated the Veteran on two occasions and 
diagnosed him with a schizoid personality disorder and 
commented that the Veteran would not be able to adjust to 
life in the Army.  He was noted to have severe difficulty in 
reality testing and object relations and probably represented 
a borderline schizophrenic reaction.  

An April 1968 psychiatric testing report showed findings 
resembled that of schizophrenics.  It was added that the 
possibility of schizophrenia must be considered.  

A September 1969 service treatment record includes a 
diagnosis of passive-aggressive behavior.  The Veteran was 
also seen in October 1969 for psychiatric treatment.  At that 
time, an inadequate personality with numerous schizoid 
features was noted.  

The November 1969 separation examination report included a 
diagnosis of immature personality with numerous schizoid 
features.  

The Board also notes that a post-service VA hospital summary 
dated in April 1970 included a diagnosis of anxiety neurosis.  

Of record is also a letter from a VA psychiatrist, dated in 
May 2008.  It was noted that the Veteran had been in receipt 
of counseling at a VA clinic since May 2007.  The 
psychiatrist commented on the Veteran's pre-service and in-
service medical history of psychiatric problems.  He stated 
his belief that the Veteran was trying his best to survive in 
the military and was hospitalized by VA in April 1970, five 
months after his discharge.  

The VA psychiatrist commented that there were indicators that 
the Veteran's pre-existing condition of undifferentiated 
schizophrenia was "triggered" by the environmental 
pressures of the military indicated in the April 1968 private 
psychiatric test report.  He seemed to mention that this 
psychiatric hospitalization constituted "[a]dditional 
evidence" that the Veteran's condition grew worse in the 
military.  The psychiatrist opined that the undifferentiated 
schizophrenia, which pre-existed service, was as likely as 
not the condition that the Veteran had at the present time.  

The Board finds that this new evidence, when considered in 
conjunction with the evidence previously of record, relates 
to previously unestablished facts that tend to substantiate 
the Veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
September 1977 decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim. 

Hence, the Board finds that new and material evidence has 
been received to reopen the Veteran's claim.  38 C.F.R. § 
3.156.  Given the fully favorable action taken hereinbelow, 
the Board's proceeding with its review of the merits of the 
claim results in no prejudice to the Veteran.  

As mentioned, the most recent evidence shows that chronic 
undifferentiated schizophrenia currently was diagnosed on VA 
examination.  The May 2008 letter submitted by a VA 
psychiatrist also opined that the Veteran's pre-existing 
condition of undifferentiated schizophrenia was "triggered" 
by the environmental pressures of the military and that 
hospitalization, shortly after service, also showed that the 
condition grew worse in the military.  

Finally, the VA psychiatrist opined that the Veteran's 
condition of undifferentiated schizophrenia which pre-existed 
his military service was as likely as not the condition that 
the Veteran had at the present time.  This statement, in 
part, is supported by other evidence in the record, including 
a statement from a physician who initially saw the Veteran 
beginning in 1983.  

On review of the record, the Board finds no basis for 
concluding that a chronic schizophrenic disease process 
clearly and unmistakably existed prior to the Veteran's entry 
into service.  While he likely was predisposed to poorly 
adjust to the circumstances of service due to 
psychopathology, the presumption of soundness is not rebutted 
in this case.  

Moreover, the Board now finds the evidence to be in relative 
equipoise in showing that the currently diagnosed chronic 
undifferentiated schizophrenia as likely as not had its 
clinical onset during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for chronic undifferentiated schizophrenia 
is warranted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for chronic undifferentiated 
schizophrenia, the appeal to this extent is allowed.  

Service connection for chronic undifferentiated schizophrenia 
is granted.  



REMAND

The Veteran asserts that he is entitled to TDIU rating for 
compensation purposes.  However, further consideration of 
this matter must be deferred until the RO has an opportunity 
to assign a disability rating concerning the now service-
connected chronic undifferentiated schizophrenia.  

The VA psychiatrist, as part of his May 2008 letter, noted 
that the Veteran had been receiving counseling at VA since 
May 2007.  A review of the claims file shows that the most 
recent records are dated in January 2006.  Further 
development to obtain those VA records dated since January 
2006 is required.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

As the Veteran is not shown to have been afforded a VA mental 
disorders examination since 1999, such an evaluation to 
determine the current severity of the service-connected 
chronic undifferentiated schizophrenia must be conducted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take the necessary 
steps to obtain records from the 
appropriate VA clinic dated since January 
2006.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  

The RO must then:  (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.  

2.  Then, the RO should make arrangements 
for the Veteran to be afforded a VA 
psychiatric examination to ascertain the 
current extent of the service-connected 
chronic undifferentiated schizophrenia.  
The claims folder is to be provided to 
the physician for review in conjunction 
with the examination.  

All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to provide a detailed review 
of the Veteran's history, current 
complaints, and the nature and extent of 
his service-connected chronic 
undifferentiated schizophrenia.  The VA 
examiner should also offer an opinion as 
to the whether the service-connected 
disability prevents the Veteran from 
performing all forms of substantially 
gainful employment.  A complete rationale 
for any opinion offered must be provided.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of his 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for a total disability 
evaluation based on individual 
unemployability due to service-connected 
disorders on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative must be 
provided with a Supplemental Statement of 
the Case which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal and afforded 
an appropriate time period to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded 
by the Board or by the Court for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


